506 F. Supp. 186 (1980)
KHALID ABDULLAH TARIQ AL MANSOUR FAISSAL FAHD AL TALAL, Concerned Black Americans In Support of Africa and the Middle East, Islamic Centers of America, Akbar Institute, Muslim League of Canada, Plaintiffs,
v.
David FANNING, Anthony Thomas, ATV of England, Lawrence K. Grossman, President of Public Broadcasting System, KQED Television Station, Public Broadcasting System, Does One Through One Hundred, Defendants.
Civ. No. C 80-1869 RPA.
United States District Court, N. D. California.
September 25, 1980.
Khalid Abdullah Tariq Al Mansour, Faissal Fahd Al Talal, San Francisco, Cal., for plaintiffs.
Stephen V. Bomse, Steven M. Block, Heller, Ehrman, White & McAuliffe, San Francisco, Cal., for defendants.

OPINION
AGUILAR, District Judge.
This is an action in which the plaintiffs claim that they consist of a class of "nearly one billion persons." They seek damages in the amount of twenty billion dollars because of the national television broadcast of the film "Death of a Princess." Plaintiffs include "followers of the Islamic faith throughout the world" and "Americans who are committed to a respect for world and Islamic traditions" (Complaint, Paragraph I). They allege that the film, which depicts the public execution of a Saudi Arabian princess for adultery, is "insulting and defamatory" to the Islamic religion. Defendants have moved to dismiss the complaint. For the reasons stated herein, the Court agrees with defendants that dismissal of this action is appropriate.

Jurisdiction.
Plaintiffs have not asserted a basis for this court to assume jurisdiction over the cause of action. No "short and plain statement of the grounds upon which the court's jurisdiction depends," as required by Rule 8(a) of the Federal Rules of Civil Procedure, has been filed. Assuming, however, that plaintiffs could articulate a federal jurisdictional base, the Court nevertheless holds that this suit is without merit.

The defamation claim.

A. Size of class.
The substance of plaintiffs' claim is that all Muslims  a population which exceeds 600 million  were defamed by the airing of "Death of a Princess." The law of defamation, however, does not give rise to such a cause of action. The aim of defamation law is to protect individuals; a group may be sufficiently large that a statement concerning it cannot defame individual group members. See Michigan United Conservation Clubs v. C.B.S. News, 485 F. Supp. 893 (W.D.Mich.1980); Fowler v. Curtis Publishing Co., 182 F.2d 377 (D.C.Cir.1950).
*187 In Michigan United Conservation Clubs, supra, a case involving a plaintiff class much smaller (one million persons) than the group here, the court observed as follows:
If plaintiffs were allowed to proceed with this claim, it could invite any number of vexatious lawsuits and seriously interfere with public discussion of issues, or groups, which are in the public eye. Statements about a religious, ethnic, or political group could invite thousands of lawsuits from disgruntled members of these groups claiming that the portrayal was inaccurate and thus libelous. Such suits would be especially damaging to the media, and could result in the public receiving less information about topics of general concern. 485 F.Supp. at 900.
The impact of this statement is dramatically amplified where defendants are alleged to have defamed over 600 million people. If the court were to permit an action to lie for the defamation of such a multitudinous group we would render meaningless the rights guaranteed by the First Amendment to explore issues of public import. See New York Times v. Sullivan, 376 U.S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964).

B. Failure to allege special damages.
Defendants correctly point out that even if the broadcast of "Death of a Princess" were to give rise to cognizable claims for relief for such a large class, plaintiffs' failure to allege special damages requires dismissal. Since the film apparently did not represent a slander per se, see White v. Valenta, 234 Cal. App. 2d 243, 44 Cal. Rptr. 241 (1965), recovery in this action must be predicated upon a showing of special damages. Plaintiffs have not established that any of these 600 million individuals have incurred special damages.

Conclusion.
Plaintiffs' request for twenty billion dollars in damages arising from "an international conspiracy to insult, ridicule, discredit and abuse followers of Islam throughout the world, Arabs, and the Kingdom of Saudi Arabia" (Complaint, Paragraph X), borders on the frivolous. However, it is sufficient for the disposition of this action simply to state that the plaintiffs have failed to demonstrate an actionable claim for defamation. For that reason, it is hereby ordered that defendant's motion for dismissal of plaintiffs' claims with prejudice is granted.